PER CURIAM.
While we think that the plaintiff is entitled to an inspection, the order made at special term is broader than is warranted by the averments of the petition. The only books and papers which the petition shows it is necessary for the plaintiff to inspect, to enable her to prepare for trial, are those specified in the fifth subdivision, which were kept by De Witt C. Littlejohn as executor. The order should be modified, so as to limit the inspection to such books and papers, and, as thus modified, should be affirmed, without costs of this appeal to either party. The defense, though affirmative in form, is in reality simply a denial of the plaintiff’s alleged cause of action, and the defendants should not be reauired to serve a bill of particulars thereof. Order for bill of particulars reversed, with $10 costs and disbursements, and motion denied. See 57 N. Y. Supp. S39, 1141.